In re Coronation Shipping Ltd.; United Kingdom SS Assn. Bermuda; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “C,” No. 359-213; to the Court of Appeal, Fifth Circuit, No. 89-CW-0274.
Granted. Judgment of the trial court is reversed. Defendant’s motion for trial by jury is granted. Plaintiffs’ suit was filed prior to effective date of the amendment to La.Code Civ.P. art. 1732(6). See Cambridge Corner Corp. v. Menard, 525 So.2d 527 (La.1988).